OPINION OF THE COURT
NYGAARD, Circuit Judge.
Appellant Ramon Garcia pleaded guilty to distribution of at least five kilograms of cocaine, in violation of 21 U.S.C. § 846. The District Court sentenced the Appellant to seventy months imprisonment, which was at the lowest end of the sentencing guideline range for his crime and criminal history. Garcia filed a notice of appeal, pro se, and we appointed Arza R. Feldman, Esq., to assist with the appeal. Attorney Feldman filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Counsel indicated that there are no non-frivolous issues for appeal.
We have carefully reviewed the Appellant’s brief, along with the responsive brief of the United States and other matters of record. Garcia did not file a pro se brief. We conclude, after our own review of the entire record, that the District Court did not err. Accordingly, the judgment of the District Court will be affirmed.
The motion of defense counsel to withdraw will be granted.